Citation Nr: 1432325	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  13-33 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for malignant neoplasm of the lung.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel







REMAND

The Veteran served on active duty from November 1964 to November 1966.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA), regional office (RO) in Indianapolis, Indiana.

On his September 2013 substantive appeal, the Veteran requested that he be afforded a Travel Board hearing at the RO.  To date, no hearing has been scheduled.  In order to comply with due process requirements and pursuant to the request of the Veteran, this matter is REMANDED for the following action: 

Schedule the Veteran for a Travel Board hearing at the RO in Indianapolis, Indiana, before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

